NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 18 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-10278

              Plaintiff - Appellee,              D.C. No. 3:12-cr-00091-HDM-
                                                 VPC-1
  v.

VINCENT CHARLES FASONE,                          MEMORANDUM*

              Defendant - Appellant.


                 Appeal from the United States District Court
                          for the District of Nevada
              Howard D. McKibben, Senior District Judge, Presiding

                            Submitted March 14, 2014**
                             San Francisco, California

Before: WALLACE and GOULD, Circuit Judges, and HUCK, Senior District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Paul C. Huck, Senior District Judge for the U.S.
District Court for Southern Florida, sitting by designation.
         Vincent Fasone appeals his 150-month sentence for one count of attempted

coercion and enticement of a minor in violation of 18 U.S.C. § 2422(b). Fasone’s

sentence included a two-level enhancement for an offense involving the use of a

computer and an eight-level enhancement for an offense involving a minor under

the age of twelve.1 We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

         Fasone contends that the district court did not adequately consider Fasone’s

untreated post-traumatic stress disorder related to his military service. But the

district court did consider Fasone’s military service and the potential impact it had

on Fasone’s mental health, along with the 18 U.S.C. § 3553(a) factors, especially

protection of the public. In giving Fasone a mid-Guidelines sentence of 150

months, the district court sufficiently explained that it would have given a sentence

at the high end of the Guidelines range but for Fasone’s military service and a

mental health condition that was either created by, or exacerbated by, his military

service. See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en

banc).




         1
        The district court also imposed a consecutive ten-year sentence for one
count of commission of a felony sex offense by an individual required to register
as a sex offender in violation of 18 U.S.C. § 2260A. Fasone does not object to this
part of his sentence, but argues that the resulting 270-month total sentence is
substantively unreasonable.

                                           -2-
      Fasone also contends that the district court did not adequately explain its

reasons for rejecting Fasone’s non-frivolous arguments that his sentencing

enhancements lacked empirical foundation. The record reflects otherwise. The

district court explained its rejection of Fasone’s argument against the two-level

enhancement for use of a computer, noting that Fasone used a computer as a

substantial instrument to advance his offense. The district court rejected Fasone’s

argument against the eight-level enhancement for an offense involving a minor

under the age of twelve, stressing its legitimate penological purpose. Fasone

challenges the depth and specificity of the district court’s explanations, but the

district court was not required to provide a more detailed explanation. See United

States v. Ruiz-Apolonio, 657 F.3d 907, 920 (9th Cir. 2011); Carty, 520 F.3d at 992-

93. We hold that the district court gave sufficient reasoning to permit appellate

review of the mid-range sentence it imposed and its reasons for rejecting Fasone’s

arguments for a minimum mandatory sentence of ten years. See United States v.

Trujillo, 713 F.3d 1003, 1010 (9th Cir. 2013).

      Also, considering the § 3553(a) sentencing factors and the totality of the

circumstances, Fasone’s 270-month sentence is substantively reasonable. See

Carty, 520 F.3d at 993.

      AFFIRMED.


                                          -3-